                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                          PINE BLUFF DIVISION

RANDY LEE COPELAND                                                PETITIONER
ADC #134820
v.                 Case No. 5:17-cv-00312 JLH-JTK

WENDY KELLEY, Director,
Arkansas Department of Correction                                RESPONDENT

                                    JUDGMENT

      Pursuant to the Order entered in this case on this date, IT IS CONSIDERED,

ORDERED and ADJUDGED that plaintiff’s complaint is DISMISSED with prejudice.

      SO ADJUDGED this 13th day of November, 2018.




                                          UNITED STATES DISTRICT JUDGE
